Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 20, 2019

The Court of Appeals hereby passes the following order:

A20E0019. IN RE P.K.W. ET AL, CHILDREN (FATHER)

      The Petitioner/Appellant in the above styled case has filed a motion entitled
Rule 40(b) Motion For Extension To File Discretionary Application. The application
is due on December 20, 2019. Pursuant to Court Rule 31(i), said motion is hereby
GRANTED. The Petitioner/Appellant discretionary application shall be due on
January 20, 2020.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/20/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.